Citation Nr: 0432642	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-18 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the action taken by the Department of Veterans 
Affairs to adjust the veteran's disability compensation 
award, effective August 1, 1995, through December 31, 1997, 
based on a change in dependency status, was proper. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel




INTRODUCTION

The record shows the veteran served on active duty 
approximately 20 years before retiring in August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined the overpayment in compensation benefits for 
the period from August 1997 to November 2002 was valid.  
During the pendency of this matter, however, the RO 
determined that the overpayment calculated for the period 
from January 1, 1998 to December 31, 2002 was not valid.  
Thus, the issue on appeal is limited to whether the 
overpayment created for the period from August 1, 1995 to 
December 31, 1997 is valid.


REMAND

During an August 2004 hearing, the veteran related that 
information pertaining to his dependency status was variously 
provided to VA during the relevant period between 1995 and 
1997.  He recounted, in particular, that he advised VA 
concerning his dependency status in conjunction with his 
receipt of counseling services and his enrollment in college 
courses paid for by VA.  The Board notes that any educational 
or vocational rehabilitation and counseling services folders 
pertaining to the veteran have not been associated with the 
claims file for review in this matter.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following: 

1.  The RO should seek to obtain any VA 
educational or vocational and rehabilitation 
(counseling services) file established for 
the veteran and associate these file(s) with 
the claims folder.  

2.  The veteran's December 10, 2002, letter 
should be taken as an informal claim for a 
waiver of the putative overpayment.  He 
should be provided the appropriate forms, and 
the claim should be given further appropriate 
consideration.

Thereafter, the RO should readjudicate the issue on appeal.  
If the determination remains unfavorable to the veteran, he 
and his representative, if one is selected, should be 
furnished a supplemental statement of the case and be 
afforded the applicable time period in which to respond.  The 
Board intimates no opinion, legal or factual, as to the 
ultimate disposition of this case.  The veteran need take no 
action unless otherwise notified.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




